DETAILED ACTION

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-14, 16-18, and 20-26 are allowed because the closest prior art of record, fails to anticipate or render obvious, the features of:

Claim 1
A method, comprising:
discovering a topology of a network that includes a first wireless station (STA), a second STA, and an access point (AP);
evaluating a metric for each of at least two routes discovered in the topology;
receiving a first packet that identifies the first STA as an intended destination of the first packet;
selecting a route of the at least two routes over which to send the first packet based on the metric, each of the at least two routes reaching the first STA;
sending the first packet from a reconfigurable multi-radio bridge over the selected route toward the first STA; and
coordinating with the AP to effect simultaneous transmission of:
the first packet from the AP directly to the first STA over a first channel included
in the selected route;
a nulling signal from the AP directly to the second STA over a second channel; and
a second packet from the reconfigurable multi-radio bridge directly to the second
STA over a third channel.




	Claim 7
A method, comprising:
discovering a topology of a network that includes a wireless station (STA) and an access point (AP);
evaluating a metric for each of at least two routes discovered in the topology;
receiving a packet that identifies the STA as an intended destination of the packet;
selecting a route of the at least two routes over which to send the packet based on the metric, each of the at least two routes reaching the STA, 
wherein the selecting comprises selecting a route that includes one of a first channel from the AP directly to the STA or a second channel from a reconfigurable multi-radio bridge directly to the STA;
sending the packet from the reconfigurable multi-radio bridge over the selected route toward the STA, wherein the sending comprises sending the packet over one of the first channel or the second channel to the STA; and
one of:
in response to the packet being sent over the first channel, retransmitting the packet
from the reconfigurable multi-radio bridge directly to the STA over the second channel; or in response to the packet being sent over the second channel, retransmitting the packet from the AP directly to the STA over the first channel.

Claim 8
A method, comprising:
discovering a topology of a network that includes a wireless station (STA) and an access point (AP);
evaluating a metric for each of at least two routes discovered in the topology;
receiving a packet that identifies the STA as an intended destination of the packet;
selecting a route of the at least two routes over which to send the packet based on the metric, each of the at least two routes reaching the STA;
sending the packet from a reconfigurable multi-radio bridge over the selected route toward the STA, wherein the sending comprises sending the packet to the AP for the AP to send to the STA over a first link from the AP directly to the STA;
replicating a basic service set (BSS) of the AP at the reconfigurable multi-radio bridge;
establishing a second link directly between the STA and the reconfigurable multi-radio bridge; and
sending additional packets to the STA over the second link.

Claim 13
A method, comprising:
discovering a topology of a network that includes a wireless station (STA) and an access point (AP);
evaluating a metric for each of at least two routes discovered in the topology, including evaluating the metric for a first link from the AP to the STA and for a second link from a reconfigurable multi-radio bridge to the STA and determining that the first link has a better metric than the second link;
receiving a packet that identifies the STA as an intended destination of the packet;
selecting a route of the at least two routes over which to send the packet based on the metric, each of the at least two routes reaching the STA, 
wherein the selecting the route based on the metric comprises selecting the first link;
determining a total duration to send the packet from the reconfigurable multi-radio bridge to the AP and from the AP to the STA; and
reserving a transmit opportunity (TXOP) equal to the total duration; and
sending the packet from the reconfigurable multi-radio bridge over the selected route toward the STA, including sending the packet from the reconfigurable multi-radio bridge to the AP during a first portion of the reserved TXOP;
wherein the AP sends the packet to the STA during a remainder portion of the reserved TXPO.

	Claim 14
14. A reconfigurable multi-radio bridge, comprising:
a first reconfigurable radio comprising a first transmit/receive (TX/RX) channel and a second TX/RX channel, wherein the first reconfigurable radio is configured to selectively transmit and receive data on the first TX/RX channel or the second TX/RX channel; and
a second reconfigurable radio comprising a third TX/RX channel and a fourth TX/RX channel, wherein the second reconfigurable radio is configured to selectively transmit and receive data on the third TX/RX channel or the fourth TX/RX channel,
wherein the first TX/RX channel comprises a first baseband (BB) circuit and the second TX/RX channel comprises the same first BB circuit; 
wherein the third TX/RX channel comprises a second BB circuit and the fourth TX/RX channel comprises the same second BB circuit; and
wherein to selectively transmit and receive data, the first reconfigurable radio and the second reconfigurable radio are configured to:
discover a topology of a network that includes a wireless station (STA) and an
access point (AP);
evaluate a metric for each of at least two routes discovered in the topology;
receive a packet that identifies the STA as an intended destination of the packet;
select a route of the at least two routes over which to send the first packet based on the metric, each of the at least two routes reaching the STA, wherein select a route
comprises select a route that includes one of a first channel from the AP directly to the STA or a second channel from the reconfigurable multi-radio bridge directly to the STA;
send the packet from the reconfigurable multi-radio bridge over the selected route
toward the STA, 
wherein send the packet comprises send the packet over one of the first channel or the second channel to the STA; and
one of: in response to the packet being sent over the first channel, retransmit the
packet from the reconfigurable multi-radio bridge directly to the STA over the second channel; or in response to the packet being sent over the second channel, retransmit the packet from the AP directly to the STA over the first channel.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643